 Case 2:18-bk-20151-ER        Doc 1110 Filed 12/19/18 Entered 12/19/18 17:04:11              Desc
                                Main Document    Page 1 of 14


 1   SAMUEL R. MAIZEL (Bar No. 189301)
     samuel.maizel@dentons.com
 2   TANIA M. MOYRON (Bar No. 235736)
     tania.moyron@dentons.com
 3   DENTONS US LLP
     601 South Figueroa Street, Suite 2500
 4   Los Angeles, California 90017-5704
     Tel: (213) 623-9300 / Fax: (213) 623-9924
 5   Attorneys for the Chapter 11 Debtors and
 6   Debtors In Possession

 7                        UNITED STATES BANKRUPTCY COURT
                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
 8
      In re                                          Lead Case No. 2:18-bk-20151-ER
 9
      VERITY HEALTH SYSTEM OF                        Jointly Administered With:
10    CALIFORNIA, INC., et al.,                      Case No. 2:18-bk-20162-ER
                                                     Case No. 2:18-bk-20163-ER
11            Debtors and Debtors In Possession.     Case No. 2:18-bk-20164-ER
                                                     Case No. 2:18-bk-20165-ER
12                                                   Case No. 2:18-bk-20167-ER
      S Affects All Debtors                          Case No. 2:18-bk-20168-ER
13                                                   Case No. 2:18-bk-20169-ER
      £ Affects Verity Health System of              Case No. 2:18-bk-20171-ER
        California, Inc.                             Case No. 2:18-bk-20172-ER
14    £ Affects O’Connor Hospital                    Case No. 2:18-bk-20173-ER
      £ Affects Saint Louise Regional Hospital       Case No. 2:18-bk-20175-ER
15    £ Affects St. Francis Medical Center           Case No. 2:18-bk-20176-ER
      £ Affects St. Vincent Medical Center           Case No. 2:18-bk-20178-ER
16    £ Affects Seton Medical Center                 Case No. 2:18-bk-20179-ER
      £ Affects O’Connor Hospital Foundation         Case No. 2:18-bk-20180-ER
17    £ Affects Saint Louise Regional Hospital       Case No. 2:18-bk-20181-ER
        Foundation
18    £ Affects St. Francis Medical Center of        Hon. Judge Ernest M. Robles
        Lynwood Foundation
19    £ Affects St. Vincent Foundation               AMENDED NOTICE OF CONTRACTS
      £ Affects St. Vincent Dialysis Center, Inc.    DESIGNATED BY SANTA CLARA COUNTY
20    £ Affects Seton Medical Center Foundation      FOR ASSUMPTION AND ASSIGNMENT
      £ Affects Verity Business Services             [RELATED DKT. NOS. 365, 724, 1041, 1087,
21    £ Affects Verity Medical Foundation
      £ Affects Verity Holdings, LLC                 1106]
22    £ Affects De Paul Ventures, LLC
      £ Affects De Paul Ventures - San Jose
23      Dialysis, LLC
24              Debtors and Debtors In Possession.
25

26          PLEASE TAKE NOTICE that, on October 1, 2018, the above-captioned debtors and debtors
     in possession (the “Debtors”) filed the Debtors’ Notice of Motion and Motion for the Entry of (I) an
27   Order (1) Approving Form of Asset Purchase Agreement for Stalking Horse Bidder and for
     Prospective Overbidders to Use, (2) Approving Auction Sale Format, Bidding Procedures and
28   Stalking Horse Bid Protections, (3) Approving Form of Notice to be Provided to Interested Parties,
 Case 2:18-bk-20151-ER             Doc 1110 Filed 12/19/18 Entered 12/19/18 17:04:11                            Desc
                                     Main Document    Page 2 of 14


 1   (4) Scheduling a Hearing to Consider Approval of the Sale to the Highest Bidder, (5) Approving
     Procedures Related to the Assumption of Certain Executory Contracts and Unexpired Leases; and (II)
 2   an Order (A) Authorizing the Sale of Property Free and Clear of All Claims, Liens and Encumbrances
     (the “Bidding Procedures Motion”).1
 3

 4           PLEASE TAKE FURTHER NOTICE that, attached as Exhibit “A” to the Bidding
     Procedures Motion is an Asset Purchase Agreement (the “APA”), dated October 1, 2018, between
 5   Verity Health System of California, Inc., Verity Holdings, LLC, O’Connor Hospital, and Saint Louise
     Regional Hospital, on the one hand; and the County of Santa Clara, a political subdivision of the State
 6   of California (“SCC”), on the other hand, to purchase certain assets as set forth in the APA (excluding
     cash, A/R and causes of action) (the “Assets”) if SCC is the successful bidder at an auction of the
 7
     Assets, free and clear of all liens, claims, encumbrances and other interests pursuant to §§ 363 and 365
 8   of the Bankruptcy Code.

 9           PLEASE TAKE FURTHER NOTICE that, on October 31, 2018, the Bankruptcy Court
     entered an order (the “Bidding Procedures Order”) approving the Bidding Procedures Motion, which
10   set the key dates and times related to the sale (the “Sale”) of the Assets.
11           PLEASE TAKE FURTHER NOTICE that, as previously noticed, no party submitted a bid
     for the Assets prior to the applicable bid deadline under the terms of the Bidding Procedures Order.
12
     Accordingly, no auction for the Assets was held. On December 13, 2018, the Debtors filed a
13   memorandum in support of entry of a sale order approving a sale of the Assets to SCC [Dkt. No. 1041].

14          PLEASE TAKE FURTHER NOTICE that, on December 17, 2018, the Debtors filed a
     Notice Related to Contracts Designated By Santa Clara County For Assumption and Assignment [Dkt
15   No. 1087], which provided that a comprehensive list of all executory contracts and unexpired leases
     that SCC desires to have assigned to it (the “Designated Contracts List”) would be filed prior to the
16   hearing to approve the sale of the Assets to SCC scheduled on December 19, 2018, at 10:00 a.m.
17   (prevailing Pacific Time).

18           PLEASE TAKE FURTHER NOTICE that, on December 19, 2018, the Debtors filed a
     Notice of Contracts Designated By Santa Clara County for Assumption and Assignment (the “Initial
19   Notice”) [Dkt. No. 1106]. The Designated Contracts List attached as Exhibit “A” to the Initial Notice
     inadvertently failed to include the executory contracts and unexpired leases related to Saint Louise
20   Regional Hospital that SCC desires to have assigned to it. The Debtors amend the Initial Notice and
21   attach hereto as Exhibit “A,” a corrected Designated Contracts List which includes a comprehensive
     list of all executory contracts and unexpired leases relating to both O’Connor Hospital and Saint
22   Louise Regional Hospital that SCC desires to have assigned to it.

23

24

25

26

27

28   1
           Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.

                                                               2
     109865720\V-3
 Case 2:18-bk-20151-ER    Doc 1110 Filed 12/19/18 Entered 12/19/18 17:04:11    Desc
                            Main Document    Page 3 of 14


 1    Dated: December 19, 2018                  DENTONS US LLP
                                                SAMUEL R. MAIZEL
 2                                              TANIA M. MOYRON

 3

 4                                              By    /s/ Tania M. Moyron
                                                      Tania M. Moyron
 5
                                                Attorneys for the Chapter 11 Debtors and
 6                                              Debtors In Possession

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                            3
     109865720\V-3
Case 2:18-bk-20151-ER   Doc 1110 Filed 12/19/18 Entered 12/19/18 17:04:11   Desc
                          Main Document    Page 4 of 14




                                 EXHIBIT A
               Case 2:18-bk-20151-ER                    Doc 1110 Filed 12/19/18 Entered 12/19/18 17:04:11                                    Desc
                                                          Main Document    Page 5 of 14
County of Santa Clara
Designated Assumed Contracts and Assumed Leases (O'Connor Hospital)




                                                                                                                                                        Cure Amount
 Ref #          Debtor                            Contract Counterparty                             Nature of Contact / Lease        Termination Date      (a)(b)
   1     O'Connor Hospital    ABHOW BAA                                                 BUSINESS ASSOCIATE AGREEMENT                       4/28/2021           $0.00
   2     O'Connor Hospital    ACCESS SENIOR HEALTH CARE                                 PAYOR AGREEMENT                                   11/30/2019
   3     O'Connor Hospital    ACCESS SENIOR HEALTH CARE                                 HOSPITAL SERVICES AGREEMENT                         Evergreen         $0.00
   4     O'Connor Hospital    ACCESS SENIOR HEALTH CARE                                 PAYOR AGREEMENT                                   11/30/2019
                              ACCREDITATION COUNCIL GRADUATE MEDICAL EDUCATION (
  5      O'Connor Hospital                                                              ADMINISTRATIVE SERVICES                            5/14/2019          $0.00
                              ACGME)
  6      O'Connor Hospital    ADVANCED SURGERY CENTER‐2039                              PATIENT TRANSFER AGREEMENT                         1/31/2021          $0.00
  7      O'Connor Hospital    ADVANCED SURGERY CENTER‐235                               PATIENT TRANSFER AGREEMENT                         10/7/2020          $0.00
  8      O'Connor Hospital    ADVANCED SURGERY CENTER‐455 O'CONNOR DR.                  PATIENT TRANSFER AGREEMENT                         10/7/2020          $0.00
  9      O'Connor Hospital    ADVANCED SURGICAL ASSOCIATES, A MEDICAL GROUP, INC.       PHYSICIANS‐ON CALL                                 9/30/2019          $0.00
  10     O'Connor Hospital    ADVANCED SURGICARE                                        PATIENT TRANSFER AGREEMENT                        10/17/2019          $0.00
  11     O'Connor Hospital    AESTHETIC & REFRACTIVE SURGERY MEDICAL CENTER             PATIENT TRANSFER AGREEMENT                         7/19/2019          $0.00
  12     O'Connor Hospital    AETNA HEALTH OF CALIFORNIA, INC.                          PAYOR AGREEMENT                                    8/19/2020     $58,966.34
  13     O'Connor Hospital    ALAVI, MUNAWAR MD                                         PHYSICIANS‐ON CALL                                 9/30/2019          $0.00
                                                                                        PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
  14     O'Connor Hospital    ALEX STUDEMEISTER, MD, INC., A PROFESSIONAL CORPORATION                                                     11/30/2018          $0.00
                                                                                        SERVICES
  15     O'Connor Hospital    ALIGNMENT HEALTH PLAN                                     PAYOR AGREEMENT                                   12/31/2018     $94,579.02
  16     O'Connor Hospital    ALLIANCE ROOFING CO                                       FACILITY SERVICES AGREEMENT                        3/13/2019          $0.00
  17     O'Connor Hospital    AMERICAN BIO‐CLINICAL LABORATORIES                        LABORATORY SERVICES AGREEMENT                      10/1/2018          $0.00
  18     O'Connor Hospital    AMERICA'S CHOICE PROVIDER NETWORK                         PAYOR AGREEMENT                                    8/31/2019          $0.00
  19     O'Connor Hospital    AMIR KAYKHA, MD, INC., A PROFESSIONAL MEDICAL CORPORATION PHYSICIANS‐ON CALL                                 9/30/2018

  20     O'Connor Hospital    AMIR KAYKHA, MD, INC., A PROFESSIONAL MEDICAL CORPORATION PHYSICIANS‐ON CALL                                 8/31/2019          $0.00

  21     O'Connor Hospital    AMIR KAYKHA, MD, INC., A PROFESSIONAL MEDICAL CORPORATION PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT         7/31/2020
  22     O'Connor Hospital    ANDRADE, PAUL MD AND TSU, JACQUELINE MD (CO‐TENANTS)      LEASE‐AS LANDLORD                                  4/30/2018          $0.00
  23     O'Connor Hospital    ANTHEM BLUE CROSS                                         PAYOR AGREEMENT                                   12/31/2018      $7,780.11
  24     O'Connor Hospital    ANTHEM BLUE CROSS MEDI‐CAL                                PAYOR AGREEMENT                                    8/14/2019          $0.00
  25     O'Connor Hospital    ARIZANT                                                   EQUIPMENT‐PURCHASE                                 10/3/2018          $0.00
  26     O'Connor Hospital    ASAD, NAVAID MD                                           PHYSICIANS‐RECRUITMENT LOAN AGREEMENT               5/1/2021          $0.00
  27     O'Connor Hospital    ASCENDO HEALTHCARE                                        PHYSICIANS‐SERVICES AGREEMENT                     12/17/2018          $0.00
  28     O'Connor Hospital    ASCO SERVICES                                             SERVICES‐EQUIPMENT MAINTENANCE                     7/31/2022      $4,494.00
  29     O'Connor Hospital    AUREUS RADIOLOGY AGREEMENT                                SERVICES‐STAFFING (NURSING)                        6/30/2021          $0.00
  30     O'Connor Hospital    AUSTIN, SUZANNE MD                                        PHYSICIANS‐ON CALL                                 3/31/2020          $0.00
  31     O'Connor Hospital    BARSOUMIAN, KRIKOR MD                                     PHYSICIANS‐ON CALL                                 1/31/2019          $0.00
  32     O'Connor Hospital    BASSIRI, ALI MD                                           PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT         9/30/2019
  33     O'Connor Hospital    BASSIRI, ALI MD                                           LEASE‐AS LANDLORD                                 11/30/2017
                                                                                                                                                         $15,238.71
  34     O'Connor Hospital    BASSIRI, ALI MD                                           PHYSICIANS‐ON CALL                                10/31/2019
                                                                                        PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
  35     O'Connor Hospital    BASSIRI, ALI MD                                                                                             11/30/2018
                                                                                        SERVICES
  36     O'Connor Hospital    BE SMITH                                                  SERVICES‐STAFFING                                   9/6/2019 $219,797.81
  37     O'Connor Hospital    BECTON DICKINSON                                          LABORATORY SERVICES AGREEMENT                      12/9/2024    $355.06
  38     O'Connor Hospital    BELLEROSE CONVALESCENT HOSPITAL                           PATIENT TRANSFER AGREEMENT                         11/1/2064       $0.00
  39     O'Connor Hospital    BLUE SHIELD OF CALIFORNIA                                 PAYOR AGREEMENT                                   11/30/2019 $207,109.90
  40     O'Connor Hospital    BOGERTY, SHARON MD                                        PHYSICIANS‐ON CALL                                 7/31/2019       $0.00
  41     O'Connor Hospital    BOSTON SCIENTIFIC CORP.                                   CONSIGNMENT AGREEMENT                              9/22/2018
                                                                                                                                                           $0.00
  42     O'Connor Hospital    BOSTON SCIENTIFIC CORP.                                   SERVICES‐EQUIPMENT MAINTENANCE                     6/30/2020
  43     O'Connor Hospital    BRUCE R. HUFFER, MD, INC.                                 PHYSICIANS‐ON CALL                                 9/30/2019       $0.00
  44     O'Connor Hospital    CALIFORNIA STATE UNIVERSITY LONG BEACH                    FOOD SERVICE AGREEMENT                             5/15/2021       $0.00
  45     O'Connor Hospital    CALL‐IVRS                                                 SERVICES‐DATA REPORTING                             5/1/2023       $0.00
  46     O'Connor Hospital    CAPS‐CENTRAL ADMIXTURE PHARMACY SERVICES, INC.            PHARMACEUTICAL                                      6/5/2019       $0.00
  47     O'Connor Hospital    CARDIAC & VASCULAR CARE, INC.                             PHYSICIANS‐ON CALL                                 9/30/2019
                                                                                        PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
  48     O'Connor Hospital    CARDIAC & VASCULAR CARE, INC.                                                                                9/30/2019
                                                                                        SERVICES
  49     O'Connor Hospital    CARDIAC & VASCULAR CARE, INC.                             PHYSICIANS‐ON CALL                                11/30/2019
                                                                                                                                                              $0.00
  50     O'Connor Hospital    CARDIAC & VASCULAR CARE, INC.                             PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT        11/30/2018

  51     O'Connor Hospital    CARDIAC & VASCULAR CARE, INC.                             PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT        11/30/2018
  52     O'Connor Hospital    CARDINAL HEALTHCARE 414, LLC                              SUPPLIES‐RADIOLOGY                                11/13/2018          $0.00
  53     O'Connor Hospital    CARDIOLOGY CLINIC OF NORTHERN CALIFORNIA                  PHYSICIANS‐ON CALL                                 9/30/2019
                                                                                                                                                              $0.00
  54     O'Connor Hospital    CARDIOLOGY CLINIC OF NORTHERN CALIFORNIA                  PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT        11/30/2019
  55     O'Connor Hospital    CARE1ST HEALTH PLAN                                       PAYOR AGREEMENT                                   12/31/2018          $0.00
             Case 2:18-bk-20151-ER                       Doc 1110 Filed 12/19/18 Entered 12/19/18 17:04:11                                       Desc
                                                           Main Document    Page 6 of 14
County of Santa Clara
Designated Assumed Contracts and Assumed Leases (O'Connor Hospital)




                                                                                                                                                            Cure Amount
 Ref #      Debtor                                 Contract Counterparty                                Nature of Contact / Lease        Termination Date      (a)(b)
  56 O'Connor Hospital        CARE CHANNEL                                                  SERVICES‐TELEVISION                                12/3/2018           $0.00
  57   O'Connor Hospital      CAREFUSION                                                    SERVICES‐SOFTWARE MAINTENANCE AND SUPPORT          2/22/2019        $814.97
  58   O'Connor Hospital      CAREMORE HEALTH PLAN (MEDICARE)                               PAYOR AGREEMENT                                   12/31/2018     $72,274.61
  59   O'Connor Hospital      CATERPILLAR                                                   SERVICES‐EQUIPMENT MAINTENANCE                     1/28/2019          $0.00
  60   O'Connor Hospital      CENTRAL COAST SYSTEMS                                         FACILITY SERVICES AGREEMENT                        4/12/2019     $10,664.50
  61   O'Connor Hospital      CENTRAL HEALTH PLAN                                           HOSPITAL SERVICES AGREEMENT                        Evergreen          $0.00
                                                                                            PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
  62   O'Connor Hospital      CEP AMERICA ‐ANESTHESIA, PC                                                                                      8/31/2019 $156,431.33
                                                                                            SERVICES
  63   O'Connor Hospital      CFL CHILDREN'S MEDICAL ASSOCIATES, INC.                       PHYSICIANS‐ON CALL                                 1/31/2020          $0.00
  64   O'Connor Hospital      CHAN, ERIC MD                                                 PHYSICIANS‐ON CALL                                 9/30/2019          $0.00
  65   O'Connor Hospital      CHARLES F. TUFFLI, JR., MD, A MEDICAL CORP.                   PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT        11/30/2018
                                                                                            PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
  66   O'Connor Hospital      CHARLES F. TUFFLI, JR., MD, A MEDICAL CORP.                                                                      2/28/2019
                                                                                            SERVICES
                                                                                                                                                                  $0.00
  67   O'Connor Hospital      CHARLES F. TUFFLI, JR., MD, A MEDICAL CORP.                   PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT        11/30/2018
                                                                                            PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
  68   O'Connor Hospital      CHARLES F. TUFFLI, JR., MD, A MEDICAL CORP.                                                                      2/28/2019
                                                                                            SERVICES
                              CHILDREN'S HOSPITAL & RESEARCH CTR.(UCSF BENIOFF CHILDREN'S
  69   O'Connor Hospital                                                                    SERVICES‐TRANSPORTATION                            1/31/2020          $0.00
                              HOSPITAL
  70   O'Connor Hospital      CHRISTIAN FOGLAR, M.D., INC.                                  PHYSICIANS‐ON CALL                                 9/30/2018          $0.00
  71   O'Connor Hospital      CHU, MARGARET MD                                              LEASE‐AS LANDLORD                                 11/30/2017          $0.00
  72   O'Connor Hospital      CIGNA                                                         HOSPITAL SERVICES AGREEMENT                        Evergreen      $4,654.86
  73   O'Connor Hospital      CIGNA HEALTHCARE OF CALIFORNIA                                PAYOR AGREEMENT                                    4/30/2019          $0.00
  74   O'Connor Hospital      CLERK, ALEX MD                                                PHYSICIANS‐ON CALL                                 7/31/2019          $0.00
  75   O'Connor Hospital      CME                                                           EDUCATION                                         11/30/2018      $2,500.00
  76   O'Connor Hospital      CMQCC (STANFORD)                                              SERVICES‐DATA REPORTING                           11/15/2019          $0.00
  77   O'Connor Hospital      COCA COLA                                                     SERVICES‐VENDING                                    2/7/2019       $174.80
  78   O'Connor Hospital      CORNERSTONE COLLEGE                                           STUDENT AFFILIATION AGREEMENT                      3/31/2019          $0.00
  79   O'Connor Hospital      COUNTY OF SANTA CLARA DESIGNATION AGREEMENT                   AGREEMENT FOR SERVICES                            12/31/2019          $0.00
  80   O'Connor Hospital      COUNTY OF SANTA CLARA EMS & STROKE                            AGREEMENT FOR SERVICES                            12/31/2019          $0.00
  81   O'Connor Hospital      CPQCC 2006                                                    SERVICES‐DATA REPORTING                            2/28/2019          $0.00
  82   O'Connor Hospital      CPQCC‐STANFORD                                                DATA PROCESSING AGREEMENT                           3/1/2021          $0.00
  83   O'Connor Hospital      CREIGHTON UNIVERSITY                                          STUDENT AFFILIATION AGREEMENT                       1/5/2019          $0.00
  84   O'Connor Hospital      DA SILVEIRA, EDUARDO MD                                       PHYSICIANS‐ON CALL                                10/31/2018          $0.00
  85   O'Connor Hospital      DALJEET SAGOO, DO, P.C.                                       PHYSICIANS‐ON CALL                                11/30/2018          $0.00
  86   O'Connor Hospital      DAVITA LAB SERV‐EASTRIDGE                                     LABORATORY SERVICES AGREEMENT                      9/11/2021          $0.00
  87   O'Connor Hospital      DAVITA LAB SERV‐MILPITAS                                      LABORATORY SERVICES AGREEMENT                      9/11/2021          $0.00
  88   O'Connor Hospital      DEANZA STUDENT LAB CONTRACT                                   STUDENT INTERN AGREEMENT                          12/31/2018          $0.00
  89   O'Connor Hospital      DELLAMAGGIORE, EUGENE MD                                      PHYSICIANS‐ON CALL                                 9/30/2018          $0.00
  90   O'Connor Hospital      DEVENNEY GROUP LTD ARCHITECTS‐SPD PROJECT                     FACILITY SERVICES AGREEMENT                         5/7/2019
  91   O'Connor Hospital      DEVENNEY GROUP LTD., ARCHITECTS                               FACILITY SERVICES AGREEMENT                         2/5/2019
  92   O'Connor Hospital      DEVENNEY GROUP LTD., ARCHITECTS                               CONSTRUCTION                                      12/30/2018
                                                                                                                                                              $5,230.00
  93   O'Connor Hospital      DEVENNEY GROUP LTD‐COOLING TOWER PROJECT                      FACILITY SERVICES AGREEMENT                         5/1/2019
  94   O'Connor Hospital      DEVENNEY GROUP, LTD.‐INFUSION CENTER                          FACILITY SERVICES AGREEMENT                        2/13/2019
  95   O'Connor Hospital      DEVENNEY GROUP‐OR LIGHT PROJECT                               FACILITY SERVICES AGREEMENT                       12/31/2018
  96   O'Connor Hospital      DOAN, ALEXANDER MD                                            PHYSICIANS‐ON CALL                                 3/31/2020          $0.00
  97   O'Connor Hospital      DONOR NETWORK WEST                                            ADMINISTRATIVE SERVICES                            5/24/2019          $0.00
  98   O'Connor Hospital      EASY CHOICE HEALTH PLAN                                       PAYOR AGREEMENT                                   11/30/2019
                                                                                                                                                                  $0.00
  99   O'Connor Hospital      EASY CHOICE HEALTH PLAN                                       HOSPITAL SERVICES AGREEMENT                        Evergreen
 100   O'Connor Hospital      EATON                                                         SERVICES‐EQUIPMENT MAINTENANCE                      3/2/2019
                                                                                                                                                               $0.00
 101   O'Connor Hospital      EATON                                                         SERVICES‐EQUIPMENT MAINTENANCE                      3/2/2019
 102   O'Connor Hospital      EBY, DAVID MD                                                 PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT        11/30/2018          $0.00
 103   O'Connor Hospital      EL CAMINO MEDICAL ASSOCIATES, P.C.                            PHYSICIANS‐ON CALL                                 3/31/2020          $0.00
 104   O'Connor Hospital      ELI CHEN, M.D., INC.                                          PHYSICIANS‐ON CALL                                 3/31/2019          $0.00
                                                                                            PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
 105   O'Connor Hospital      EMERGENCY PHYSICIANS ASSOCIATES MEDICAL GROUP                                                                    5/31/2020          $0.00
                                                                                            SERVICES
 106   O'Connor Hospital      FALCK                                                         SERVICES‐TRANSPORTATION                            2/10/2019       $0.00
 107   O'Connor Hospital      FARR, MORTEZA D.O.                                            PHYSICIANS‐ON CALL                                 1/31/2019       $0.00
 108   O'Connor Hospital      FIRST ALARM SECURITY & PATROL                                 SERVICES‐SECURITY                                  7/31/2018 $171,593.06
 109   O'Connor Hospital      FIRST CALL NURSING                                            SERVICES‐STAFFING (NURSING)                       12/20/2020       $0.00
 110   O'Connor Hospital      FIRST STRING HEALTHCARE                                       ADMINISTRATIVE SERVICES                            7/17/2019 $84,874.76
 111   O'Connor Hospital      FLEXCARE, LLC                                                 SERVICES‐STAFFING                                 12/31/2021 $26,880.00
 112   O'Connor Hospital      FOOTHILL COLLEGE 2018                                         AGREEMENT FOR SERVICES                             1/31/2021       $0.00
               Case 2:18-bk-20151-ER                    Doc 1110 Filed 12/19/18 Entered 12/19/18 17:04:11                                      Desc
                                                          Main Document    Page 7 of 14
County of Santa Clara
Designated Assumed Contracts and Assumed Leases (O'Connor Hospital)




                                                                                                                                                        Cure Amount
 Ref #          Debtor                            Contract Counterparty                                Nature of Contact / Lease       Termination Date     (a)(b)
  113    O'Connor Hospital    FTG BUILDERS, INC.                                          CONSTRUCTION                                        3/1/2019
  114    O'Connor Hospital    FTG BUILDERS‐81 BLDG WATERPROOFING REPAIRS                  FACILITY SERVICES AGREEMENT                        1/29/2019
  115    O'Connor Hospital    FTG BUILDERS‐PHARMACY                                       FACILITY SERVICES AGREEMENT                         3/1/2019 $850,876.14
  116    O'Connor Hospital    FTG ELEVATOR MODERNIZATION AGREEMENT                        FACILITY SERVICES AGREEMENT                        4/13/2019
  117    O'Connor Hospital    FTG MASTER AGREEMENT                                        FACILITY SERVICES AGREEMENT                        1/29/2020
  118    O'Connor Hospital    GARCIA, RUEL T. MD                                          PHYSICIANS‐ON CALL                                10/31/2018          $0.00
  119    O'Connor Hospital    GIVEN DESIGN GROUP‐MASTER AGREEMENT                         FACILITY SERVICES AGREEMENT                       12/21/2018
  120    O'Connor Hospital    GIVEN DESIGN GROUP‐PHARMACY FUNTIONAL PROGRAM               FACILITY SERVICES AGREEMENT                       12/22/2018     $4,088.00
  121    O'Connor Hospital    GIVEN DESIGN GROUP‐PHARMACY WAIVER                          FACILITY SERVICES AGREEMENT                       12/22/2018
  122    O'Connor Hospital    GOLDEN GATE NEUROMONITORING                                 AGREEMENT FOR SERVICES                             9/24/2018          $0.00
  123    O'Connor Hospital    GOOD SAMARITAN HOSPITAL                                     PATIENT TRANSFER AGREEMENT                          1/1/2018
                                                                                                                                                                $0.00
  124    O'Connor Hospital    GOOD SAMARITAN HOSPITAL                                     PATIENT TRANSFER AGREEMENT                          1/1/2018
  125    O'Connor Hospital    GRIFFITH COLLABORATIVE GROUP SURG CENTER                    PATIENT TRANSFER AGREEMENT                          3/2/2019          $0.00
  126    O'Connor Hospital    HABIBI, HOSSEIN MD                                          PHYSICIANS‐ON CALL                                 3/31/2019          $0.00
  127    O'Connor Hospital    HAMMEL GREEN & ABRAHAMSON MASTER AGREEMENT                  FACILITY SERVICES AGREEMENT                         1/9/2019
  128    O'Connor Hospital    HAMMEL GREEN & ABRAHAMSON‐INFUSION CTR                      FACILITY SERVICES AGREEMENT                        3/19/2019 $17,538.28
  129    O'Connor Hospital    HAMMEL GREEN AND ABRAHAMSON‐ELEVATOR PROJECT                FACILITY SERVICES AGREEMENT                        3/19/2020
 130     O'Connor Hospital    HAND SURGICAL ASSOCIATES, INC. (FOR NGUYEN, ANTHONY MD)     PHYSICIANS‐ON CALL                                 6/30/2019         $0.00

 131     O'Connor Hospital    HANKYU CHUNG, MD, A PROFESSIONAL CORPORATION                PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT        11/30/2018         $0.00
                                                                                          PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
 132     O'Connor Hospital    HAUT, LEWIS MD                                                                                                 3/31/2019
                                                                                          SERVICES                                                             $0.00
 133     O'Connor Hospital    HAUT, LEWIS MD                                              PHYSICIANS‐ON CALL                                 3/31/2020
 134     O'Connor Hospital    HEALTH NET OF CALIFORNIA , INC.                             PAYOR AGREEMENT                                    7/31/2019    $12,103.29
 135     O'Connor Hospital    HEALTH SERVICES ADVISORY GROUP (CALHIIN)                    SERVICES‐DATA REPORTING                            9/27/2018         $0.00
 136     O'Connor Hospital    HEALTHCARE TRANSFORMATION, INC (HCT)                        SERVICES‐STAFFING                                 10/31/2018    $77,626.96
 137     O'Connor Hospital    HERMAN BAA                                                  BUSINESS ASSOCIATE AGREEMENT                       3/31/2022         $0.00
 138     O'Connor Hospital    HOSPICE OF THE VALLEY                                       CLINICAL SERVICES AGREEMENT                         3/7/2019         $0.00
                              HOSPITAL COUNCIL, SANTA CLARA SECTION (INFINITY HEALTH CARE
 139     O'Connor Hospital                                                                SERVICES‐SOFTWARE MAINTENANCE & SUPPORT            8/31/2019         $0.00
                              INC.)
 140     O'Connor Hospital    HOVERTECH INTERNATIONAL                                     EQUIPMENT‐PURCHASE                                 4/30/2020    $20,031.00
 141     O'Connor Hospital    HUMANA, INC.                                                PAYOR AGREEMENT                                   10/14/2019         $0.00
 142     O'Connor Hospital    HYUN, DAVID MD                                              PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT        11/30/2018
                                                                                          PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE                           $0.00
 143     O'Connor Hospital    HYUN, DAVID MD                                                                                                 9/30/2018
                                                                                          SERVICES
 144     O'Connor Hospital    HYUN, DAVID MD                                              PHYSICIANS‐ON CALL                                 8/31/2020
 145     O'Connor Hospital    INFOCUS VIDEO                                               FACILITY SERVICES AGREEMENT                        3/14/2019     $2,563.06
 146     O'Connor Hospital    INTERACTIVATION HEALTH NETWORK                              SERVICES‐EDUCATION                                11/30/2022         $0.00
                                                                                          PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
 147     O'Connor Hospital    INTERVENTIONAL NEURORADIOLOGY, INC.                                                                           11/12/2018    $11,740.00
                                                                                          SERVICES
 148     O'Connor Hospital    INTERVENTIONAL RADIOLOGY COVERAGE, INC.                     PHYSICIANS‐ON CALL                                 4/30/2019         $0.00
 149     O'Connor Hospital    IOWA STATE UNIVERSITY                                       STUDENT AFFILIATION AGREEMENT                      4/15/2021         $0.00
                                                                                                                                       12/4/2021 (Month
 150     O'Connor Hospital    IPA (Now MedOne)                                            EQUIPMENT‐LEASE/RENTAL                                          $14,159.04
                                                                                                                                              to Month)

 151     O'Connor Hospital    IZQUIERDO, PASCUAL MD                                       PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT        11/30/2018         $0.00
                                                                                          PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
 152     O'Connor Hospital    JAMES F. LILJA, MD INC., DBA BAY AREA GYNECOLOGY ONCOLOGY                                                     11/30/2018         $0.00
                                                                                          SERVICES
                                                                                          PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
 153     O'Connor Hospital    JAVADI, OMID H PC                                                                                              2/28/2019
                                                                                          SERVICES                                                             $0.00
 154     O'Connor Hospital    JAVADI, OMID H PC                                           PHYSICIANS‐ON CALL                                10/31/2018
 155     O'Connor Hospital    JOHN HOPKINS UNIVERSITY                                     STUDENT INTERN AGREEMENT                           2/28/2022         $0.00
 156     O'Connor Hospital    JOHNSON CONTROLS                                            FACILITY SERVICES AGREEMENT                       12/31/2018     $3,873.90
 157     O'Connor Hospital    JUE, DYRON MD                                               LEASE‐AS LANDLORD                                  6/30/2017         $0.00
                              KAISER FOUNDATION HOSPITALS AND THE PERMANENTE MEDICAL
 158     O'Connor Hospital                                                                ADMINISTRATIVE SERVICES                            4/14/2019       $518.24
                              GROUP, INC.
 159     O'Connor Hospital    KHI MEDICAL CONSTRUCTION                                    FACILITY SERVICES AGREEMENT                        7/31/2019         $0.00
 160     O'Connor Hospital    KIM, DAI JUNG MD                                            LEASE‐AS LANDLORD                                  1/31/2018         $0.00
 161     O'Connor Hospital    KINDRED HEALTHCARE OPERATING                                ADMINISTRATIVE SERVICES                            2/23/2019         $0.00
 162     O'Connor Hospital    KRISTEN TAMURA, M.D., INC.                                  PHYSICIANS‐ON CALL                                 3/31/2019         $0.00
 163     O'Connor Hospital    LAYTON CONSTRUCTION COMPANY                                 CONSTRUCTION                                        5/3/2019         $0.00
 164     O'Connor Hospital    LEICA MICROSYSTEMS INC.                                     EQUIPMENT‐LEASE/RENTAL                             1/28/2019         $0.00
 165     O'Connor Hospital    LERMAN, BRUCE DPM                                           LEASE‐AS LANDLORD                                 11/30/2017         $0.00
             Case 2:18-bk-20151-ER                      Doc 1110 Filed 12/19/18 Entered 12/19/18 17:04:11                                           Desc
                                                          Main Document    Page 8 of 14
County of Santa Clara
Designated Assumed Contracts and Assumed Leases (O'Connor Hospital)




                                                                                                                                                               Cure Amount
 Ref #       Debtor                               Contract Counterparty                              Nature of Contact / Lease              Termination Date      (a)(b)
  166 O'Connor Hospital       LINCOLN GLEN SKILLED NURSING                                PATIENT TRANSFER AGREEMENT                              4/30/2021           $0.00
  167 O'Connor Hospital       LIVANTA LLC                                                 ADMINISTRATIVE SERVICES                                 7/31/2019           $0.00
  168 O'Connor Hospital       LORI'S GIFT SHOP                                            AGREEMENT FOR SERVICES                                   4/6/2019           $0.00
                              LOS GATOS SPINAL DIAGNOSTICS DBA SPINE & SPORTS SURGERY
 169   O'Connor Hospital                                                                  PATIENT TRANSFER AGREEMENT                              6/16/2020          $0.00
                              CENTER
 170   O'Connor Hospital      MA, ADRIAN MD                                               PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT             11/30/2018
                                                                                                                                                                     $0.00
 171   O'Connor Hospital      MA, ADRIAN MD                                               PHYSICIANS‐ON CALL                                      3/31/2019
 172   O'Connor Hospital      MARKKULA CENTER FOR APPLIED ETHICS                          SERVICES‐CONSULTING                                     6/30/2020      $2,550.00
 173   O'Connor Hospital      MARTIN , MICHAEL MD                                         PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT              11/8/2018          $0.00

 174   O'Connor Hospital      MARTIN, WILLIAM A. MD                                       PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT              7/31/2019          $0.00
 175   O'Connor Hospital      MATRIX PHYSICS PARTNERS, INC.                               SERVICES‐PHYSICS & DOSIMETRY                           12/31/2020     $11,500.00
 176   O'Connor Hospital      MATSUMOTO, EDEANE MD                                        LEASE‐AS LANDLORD                                      11/30/2017          $0.00
 177   O'Connor Hospital      MAXILLOFACIAL SURGERY CENTER OF SAN JOSE                    PATIENT TRANSFER AGREEMENT                              5/31/2064          $0.00
 178   O'Connor Hospital      MEDICAL PHYSICS CONSULTING SERVICES                         AGREEMENT FOR SERVICES                                  6/30/2020     $15,000.00
 179   O'Connor Hospital      MEDICAL SOLUTIONS, LLC                                      SERVICES‐STAFFING (NURSING)                              1/1/2021     $81,575.00
 180   O'Connor Hospital      MEDICAL STAFF OFFICERS                                      ADMINISTRATIVE SERVICES                                12/31/2018          $0.00
 181   O'Connor Hospital      MEDICAL STAFFING SOLUTIONS                                  SERVICES‐STAFFING (NURSING)                              1/1/2021     $58,882.84
 182   O'Connor Hospital      MEDI‐CAL SUBACUTE CONTRACT AMENDMENT                        ADMINISTRATIVE SERVICES                                 9/30/2018          $0.00
 183   O'Connor Hospital      MEDSOURCE TRAVELERS                                         SERVICES‐STAFFING                                        6/9/2019          $0.00
 184   O'Connor Hospital      MEDTRONIC(COVIDIEN)                                         EQUIPMENT‐PURCHASE                                       6/8/2019          $0.00
 185   O'Connor Hospital      MIDWESTERN UNIVERSITY                                       RESIDENT/FELLOW TRAINING                               12/31/2021          $0.00
 186   O'Connor Hospital      MILPITAS CARE CENTER                                        PATIENT TRANSFER AGREEMENT                              7/18/2020          $0.00
 187   O'Connor Hospital      MISSION BAA                                                 BUSINESS ASSOCIATE AGREEMENT                            3/31/2021
                                                                                                                                                                     $0.00
 188   O'Connor Hospital      MISSION BAA                                                 BUSINESS ASSOCIATE AGREEMENT                            3/31/2021
 189   O'Connor Hospital      MISSION SEARCH CONTRACT SERVICES, INC.                      SERVICES‐STAFFING                                       12/7/2018          $0.00
 190   O'Connor Hospital      MITRA EMAMI, M.D., INC.                                     PHYSICIANS‐ON CALL                                     11/30/2018          $0.00
 191   O'Connor Hospital      MOHAMMED S. QAYYUM, MD, INC.                                PHYSICIANS‐ON CALL                                      7/31/2019          $0.00
 192   O'Connor Hospital      MORRISON MANOR CONVALESCENT HOSPITAL                        PATIENT TRANSFER AGREEMENT                              6/30/2064          $0.00
 193   O'Connor Hospital      MSDS ONLINE                                                 AGREEMENT FOR SERVICES                                   1/9/2021          $0.00
 194   O'Connor Hospital      MT. PLEASANT NURSING CENTER                                 PATIENT TRANSFER AGREEMENT                             12/31/2064          $0.00
 195   O'Connor Hospital      NBS MEDICAL MANAGEMENT                                      SERVICES‐BILLING                                       11/30/2018     $24,045.98
 196   O'Connor Hospital      NGUYEN, HOANG MANH D.O.                                     PHYSICIANS‐ON CALL                                      7/31/2019          $0.00
 197   O'Connor Hospital      NGUYEN, NGAI MD                                             PHYSICIANS‐ON CALL                                      9/30/2018
                                                                                                                                                                     $0.00
 198   O'Connor Hospital      NGUYEN, NGAI MD                                             PHYSICIANS‐ON CALL                                      9/30/2018
 199   O'Connor Hospital      NOVIA SOLUTIONS, INC.                                       SERVICES‐STAFFING                                       4/30/2019          $0.00
 200   O'Connor Hospital      NX HEALTH NETWORK                                           PARTICIPATING FACILITY AGREEMENT                        Evergreen          $0.00
                              OBSTETRIX MEDICAL GROUP OF CALIFORNIA, A PROFESSIONAL       PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
 201   O'Connor Hospital                                                                                                                          6/30/2019
                              CORPORATION                                                 SERVICES
                              OBSTETRIX MEDICAL GROUP OF CALIFORNIA, A PROFESSIONAL       PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
 202   O'Connor Hospital                                                                                                                          6/30/2019 $142,249.66
                              CORPORATION                                                 SERVICES
                              OBSTETRIX MEDICAL GROUP OF CALIFORNIA, A PROFESSIONAL       PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
 203   O'Connor Hospital                                                                                                                          9/30/2019
                              CORPORATION                                                 SERVICES
 204   O'Connor Hospital      OCH FOREST 1, A CALIFORNIA LIMITED PARTNERSHIP              PARTNERSHIP                                             1/30/2046          $0.00
                                                                                          PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
 205   O'Connor Hospital      OCH PATHOLOGY MEDICAL GROUP                                                                                         4/30/2019          $0.00
                                                                                          SERVICES
                                                                                          LEASE‐AS TENANT (FOREST MEDICAL ARTS BUILDING,
 206   O'Connor Hospital      OCONNOR BUILDING, LLC                                                                                              11/30/2021 $219,876.00
                                                                                          125 CIRO AVENUE, SUITE #201)
                                                                                          LEASE‐AS TENANT (485 O'CONNOR DRIVE, SUITE 250,
 207   O'Connor Hospital      O'CONNOR HEALTH CENTER 1                                                                                            6/30/2018      $5,358.20
                                                                                          SAN JOSE, CALIFORNIA)
 208   O'Connor Hospital      O'CONNOR MEDICAL STAFF                                      ADMINISTRATIVE SERVICES                                12/31/2018      $6,780.00
 209   O'Connor Hospital      OMNIRAD MEDICAL GROUP, INC.                                 PHYSICIANS‐ON CALL                                      5/31/2020     $15,680.00
 210   O'Connor Hospital      ON LOK                                                      ADMINISTRATIVE SERVICES                                10/31/2019     $12,691.24
                              ORTHOKRISTY BONE AND JOINT CENTER, INC. (FARRIS, CHARISSA
 211   O'Connor Hospital                                                                  PHYSICIANS‐ON CALL                                      3/31/2020          $0.00
                              MD)
 212   O'Connor Hospital      OSHPD GRANT‐FAMILY MEDICINE RESIDENCY                       GRANT AGREEMENT                                         8/15/2019       $0.00
 213   O'Connor Hospital      OTIS ELEVATOR‐ELEVATOR MODERNIZATION                        FACILITY SERVICES AGREEMENT                              4/3/2019
                                                                                                                                                            $576,521.96
 214   O'Connor Hospital      OTIS ELEVATOR‐ELEVATOR MODERNIZATION                        FACILITY SERVICES AGREEMENT                              4/3/2019
 215   O'Connor Hospital      OUR 365                                                     AGREEMENT FOR SERVICES                                   9/1/2019       $0.00
 216   O'Connor Hospital      OVID TECHNOLOGIES                                           LICENSE‐SOFTWARE SUBSCRIPTION                          12/31/2018       $0.00
 217   O'Connor Hospital      PACIFIC NEUROMONITORING                                     AGREEMENT FOR SERVICES                                  1/31/2019       $0.00
                              PACKARD CHILDREN'S HEALTH ALLIANCE ( LAPPEN, MD; KIM, MD;
 218   O'Connor Hospital                                                                  PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT              9/30/2019
                              TRAN, MD; ARRINGTON, MD)
               Case 2:18-bk-20151-ER                    Doc 1110 Filed 12/19/18 Entered 12/19/18 17:04:11                                      Desc
                                                          Main Document    Page 9 of 14
County of Santa Clara
Designated Assumed Contracts and Assumed Leases (O'Connor Hospital)




                                                                                                                                                          Cure Amount
 Ref #          Debtor                            Contract Counterparty                              Nature of Contact / Lease         Termination Date      (a)(b)
                              PACKARD CHILDREN'S HEALTH ALLIANCE ( LAPPEN, MD; KIM, MD;
 219     O'Connor Hospital                                                                PHYSICIANS‐ON CALL                                 9/30/2019
                              TRAN, MD; ARRINGTON, MD)
                                                                                                                                                                $0.00
                              PACKARD CHILDREN'S HEALTH ALLIANCE ( LAPPEN, MD; KIM, MD;
 220     O'Connor Hospital                                                                PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT         9/30/2019
                              TRAN, MD; ARRINGTON, MD)
                              PACKARD CHILDREN'S HEALTH ALLIANCE ( LAPPEN, MD; KIM, MD;
 221     O'Connor Hospital                                                                PHYSICIANS‐ON CALL                                 9/30/2019
                              TRAN, MD; ARRINGTON, MD)
 222     O'Connor Hospital    PAINCARE OF SILICON VALLEY, INC.                            LEASE‐AS LANDLORD                                 10/31/2017       $0.00
 223     O'Connor Hospital    PARAGON MECHANICAL, INC                                     FACILITY SERVICES AGREEMENT                        3/15/2019 $304,067.65
 224     O'Connor Hospital    PARAGON MECHANICAL‐HVAC, METALWORK, BLDG MGMT               FACILITY SERVICES AGREEMENT                        3/14/2019       $0.00
 225     O'Connor Hospital    PARAGON‐COOLING TOWER                                       FACILITY SERVICES AGREEMENT                       12/14/2018       $0.00
 226     O'Connor Hospital    PEDIATRIX MEDICAL GROUP OF CALIF., A PROF. CORP.            PHYSICIANS‐ON CALL                                 1/31/2019
                                                                                          PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
 227     O'Connor Hospital    PEDIATRIX MEDICAL GROUP OF CALIF., A PROF. CORP.                                                               9/30/2019
                                                                                          SERVICES                                                         $25,933.32
                                                                                          PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
 228     O'Connor Hospital    PEDIATRIX MEDICAL GROUP OF CALIF., A PROF. CORP.                                                               9/30/2019
                                                                                          SERVICES
 229     O'Connor Hospital    PHARMERICA                                                  PROFESSIONAL SERVICE AGREEMENT                     8/31/2019      $8,733.02
 230     O'Connor Hospital    PHILIPS HEALTHCARE                                          EQUIPMENT‐WARRANTY                                 4/14/2019     $80,176.68
 231     O'Connor Hospital    PLUR CITY CAFE                                              FOOD SERVICE AGREEMENT                            10/10/2020          $0.00
 232     O'Connor Hospital    PODLESH, SCOTT DDS                                          PHYSICIANS‐ON CALL                                 6/30/2019          $0.00
                                                                                          PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
 233     O'Connor Hospital    POLYXENE KOKINOS, M.D., A PROFESSIONAL CORPORATION                                                            11/30/2018          $0.00
                                                                                          SERVICES
 234     O'Connor Hospital    PREMIER BRAIN AND SPINE INSTITUTE, INC                      PHYSICIANS‐ON CALL                                10/31/2018          $0.00
 235     O'Connor Hospital    PRESS GANEY/NDNQI                                           SERVICES‐DATA REPORTING                           12/31/2019      $2,951.50
 236     O'Connor Hospital    PRIDAY‐DAVITA                                               LABORATORY SERVICES AGREEMENT                      12/1/2018          $0.00
 237     O'Connor Hospital    QURESHI, FARDA MD                                           LEASE‐AS LANDLORD                                 11/30/2018          $0.00
 238     O'Connor Hospital    RAB‐COM LIMITED                                             FACILITY SERVICES AGREEMENT                        3/13/2021     $19,184.80
                                                                                          PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
 239     O'Connor Hospital    RADIATION ONCOLOGY MEDICAL PARTNERS, INC.                                                                      6/30/2020          $0.00
                                                                                          SERVICES
                              RADIOLOGICAL ASSOCIATES MEDICAL GROUP OF SANTA CLARA
 240     O'Connor Hospital                                                                PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT         5/31/2020
                              VALLEY, INC.
                                                                                                                                                              $407.00
                              RADIOLOGICAL ASSOCIATES MEDICAL GROUP OF SANTA CLARA        PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
 241     O'Connor Hospital                                                                                                                   5/31/2020
                              VALLEY, INC.                                                SERVICES
 242     O'Connor Hospital    RASHID ELAHI, MD, INC.                                      PHYSICIANS‐ON CALL                                 3/31/2020          $0.00
 243     O'Connor Hospital    RAYMOND SILVA, M.D., INC.                                   PHYSICIANS‐ON CALL                                10/31/2018
                                                                                                                                                                $0.00
 244     O'Connor Hospital    RAYMOND SILVA, M.D., INC.                                   PHYSICIANS‐ON CALL                                 7/31/2019
 245     O'Connor Hospital    RESTORATION MANAGEMENT                                      FACILITY SERVICES AGREEMENT                        3/21/2019          $0.00
 246     O'Connor Hospital    ROBERT A. QUINT, M.D., MEDICAL CORPORATION                  PHYSICIANS‐ON CALL                                 1/31/2020          $0.00
 247     O'Connor Hospital    SAMUEL MERRITT UNIVERSITY                                   STUDENT AFFILIATION AGREEMENT                      9/26/2018          $0.00
 248     O'Connor Hospital    SAN JOSE GASTROENTEROLOGY, MEDICAL CORP                     PHYSICIANS‐ON CALL                                10/31/2018          $0.00
 249     O'Connor Hospital    SAN JOSE HEALTHCARE & WELLNESS CENTER                       BUSINESS ASSOCIATE AGREEMENT                       9/17/2019          $0.00
                              SAN JOSE NEPHROLOGY MEDICAL PRACTICE, P.C. (CHEN AND
 250     O'Connor Hospital                                                                PHYSICIANS‐ON CALL                                11/30/2018          $0.00
                              ROSALES)
 251     O'Connor Hospital    SAN JOSE/EVERGREEN COMMUNITY COLLEGE                        SERVICES‐EDUCATION                                 6/30/2021          $0.00
 252     O'Connor Hospital    SAN TOMAS CONVALESCENT HOSPITAL                             PATIENT TRANSFER AGREEMENT                          1/1/2019          $0.00
 253     O'Connor Hospital    SANDEEP N. GIDVIANI, M.D., INC.                             PHYSICIANS‐ON CALL                                11/30/2018          $0.00
 254     O'Connor Hospital    SANGUEZA, JOHN M. D.                                        PHYSICIANS‐ON CALL                                 8/31/2019
                                                                                                                                                                $0.00
 255     O'Connor Hospital    SANGUEZA, JOHN M. D.                                        PHYSICIANS‐ON CALL                                 7/31/2019
 256     O'Connor Hospital    SANJAY & ARCHANA BINDRA, M.D.S INC.                         PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT         1/31/2019          $0.00
 257     O'Connor Hospital    SANTA CLARA COUNTY IPA (SCCIPA)                             HOSPITAL SERVICES AGREEMENT                        Evergreen      $3,924.74
 258     O'Connor Hospital    SANTA CLARA FAMILY HEALTH PLAN (SCFHP)                      HOSPITAL SERVICES AGREEMENT                        Evergreen     $18,662.42
 259     O'Connor Hospital    SANTA CLARA UNIVERSITY HEALTHCARE ETHICS PROGRAM            STUDENT AFFILIATION AGREEMENT                      8/31/2019          $0.00
 260     O'Connor Hospital    SCAN HEALTH PLAN                                            HOSPITAL SERVICES AGREEMENT                        Evergreen      $2,296.69
 261     O'Connor Hospital    SCHAPER PAINTING CO                                         FACILITY SERVICES AGREEMENT                         2/5/2019     $63,466.75
 262     O'Connor Hospital    SCHEDULE VIEW(SIMTEL)                                       BUSINESS ASSOCIATE AGREEMENT                      12/10/2018       $297.29
 263     O'Connor Hospital    SEASONS HOSPICE & PALLIATIVE CARE                           SERVICES‐HOSPICE                                   3/31/2019          $0.00
 264     O'Connor Hospital    SEHHAT, MINA M.D.                                           LEASE‐AS LANDLORD                                 11/30/2017          $0.00
 265     O'Connor Hospital    SEOUL MEDICAL GROUP, IPA                                    LETTER OF AGREEMENT (LOA)                          Evergreen          $0.00
 266     O'Connor Hospital    SHAHID K. SIDDIQUI, MD, INC.                                PHYSICIANS‐ON CALL                                 9/30/2018          $0.00
                                                                                          PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
 267     O'Connor Hospital    SHARMA MD, POOJA                                                                                               2/28/2019          $0.00
                                                                                          SERVICES
 268     O'Connor Hospital    SHEN MEDICINE & PEDIATRICS ASSOCIATES, INC.                 PHYSICIANS‐ON CALL                                 6/30/2019
                                                                                                                                                                $0.00
 269     O'Connor Hospital    SHEN MEDICINE & PEDIATRICS ASSOCIATES, INC.                 PHYSICIANS‐ON CALL                                 6/30/2019
 270     O'Connor Hospital    SHYAMALI SINGHAL, MD                                        CONFIDENTIALITY & NON‐DISCLOSURE                    3/1/2019          $0.00
 271     O'Connor Hospital    SIGNIFICANT CLEANING (455 O'CONNOR)                         SERVICES‐HOUSEKEEPING                              3/31/2019     $19,040.90
 272     O'Connor Hospital    SIGNIFICANT CLEANING‐MASTER AGREE & WOUND CARE              FACILITY SERVICES AGREEMENT                        3/31/2019          $0.00
             Case 2:18-bk-20151-ER                      Doc 1110 Filed 12/19/18 Entered 12/19/18 17:04:11                                       Desc
                                                         Main Document    Page 10 of 14
County of Santa Clara
Designated Assumed Contracts and Assumed Leases (O'Connor Hospital)




                                                                                                                                                           Cure Amount
 Ref #       Debtor                               Contract Counterparty                            Nature of Contact / Lease            Termination Date      (a)(b)
  273 O'Connor Hospital       SKAGIT DIALYSIS, LLC                                       LABORATORY SERVICES AGREEMENT                       10/16/2018           $0.00
                              SKAND CORPORATION (FORMERLY SHARAD DASS MD AND
 274   O'Connor Hospital                                                                 PHYSICIANS‐ON CALL                                  10/31/2018
                              ARCHANA DHAWAN MD)
                              SKAND CORPORATION (FORMERLY SHARAD DASS MD AND
 275   O'Connor Hospital                                                                 PHYSICIANS‐ON CALL                                   3/31/2020          $0.00
                              ARCHANA DHAWAN MD)
                              SKAND CORPORATION (FORMERLY SHARAD DASS MD AND             PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
 276   O'Connor Hospital                                                                                                                      3/31/2019
                              ARCHANA DHAWAN MD)                                         SERVICES
 277   O'Connor Hospital      SKYLINE HEALTHCARE CENTER ‐ SAN JOSE                       BUSINESS ASSOCIATE AGREEMENT                         4/28/2021          $0.00
 278   O'Connor Hospital      SOUTH BAY VASCULAR CENTER                                  PATIENT TRANSFER AGREEMENT                          10/19/2020          $0.00
 279   O'Connor Hospital      SOUTH VALLEY MULTI‐SPECIALTY MEDICAL GROUP, INC.           PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT          11/30/2018
                                                                                                                                                              $0.00
 280   O'Connor Hospital      SOUTH VALLEY MULTI‐SPECIALTY MEDICAL GROUP, INC.           PHYSICIANS‐ON CALL                                   8/31/2019
 281   O'Connor Hospital      SPECIALTYCARE CARDIOVASCULAR RESOURCES, LLC                CLINICAL SERVICES AGREEMENT                          2/29/2020 $35,740.73
 282   O'Connor Hospital      SPECTOR, LLC                                               FACILITY SERVICES AGREEMENT                           7/8/2019
 283   O'Connor Hospital      Spector, LLC                                               Facility Services Agreement                         07/08/2019
                                                                                                                                                         $49,400.00
 284   O'Connor Hospital      SPECTOR, LLC‐ELEVATOR MODIFICATION                         FACILITY SERVICES AGREEMENT                           7/8/2019
 285   O'Connor Hospital      SPECTOR, LLC‐PYXIS ANCHORING AGREEMENT                     FACILITY SERVICES AGREEMENT                           7/8/2019
 286   O'Connor Hospital      STANFORD BLOOD CENTER                                      BLOOD/ORGAN/TISSUE                                   2/11/2019       $0.00
 287   O'Connor Hospital      STANFORD HEALTH ADVANTAGE                                  HOSPITAL SERVICES AGREEMENT                          Evergreen       $0.00
 288   O'Connor Hospital      STANFORD HEALTH CARE                                       RESIDENT/FELLOW TRAINING                             6/30/2027 $897,626.04
                              STANFORD UNIV (BOARD OF TRUSTEES OF LELAND STANFORD
 289   O'Connor Hospital                                                                 EDUCATION                                            6/30/2020
                              JUNIOR UNIVERSITY ON BEHALF OF ITS SCHOOL OF MEDICINE)
                                                                                                                                                                 $0.00
                              STANFORD UNIV (BOARD OF TRUSTEES OF LELAND STANFORD
 290   O'Connor Hospital                                                                 EDUCATION                                            6/30/2020
                              JUNIOR UNIVERSITY ON BEHALF OF ITS SCHOOL OF MEDICINE)
 291   O'Connor Hospital      SUN, XIHUA MD                                              PHYSICIANS‐ON CALL                                  11/30/2018       $0.00
 292   O'Connor Hospital      SURGICAL STAFF INC (SSI)                                   SERVICES‐STAFFING (NURSING)                          8/24/2019       $0.00
 293   O'Connor Hospital      THERMAL MECHANICAL‐MASTER AGREEMENT                        FACILITY SERVICES AGREEMENT                         11/26/2018   $7,616.39
 294   O'Connor Hospital      TOBBAGI, HABIB MD                                          PHYSICIANS‐ON CALL                                   3/31/2020       $0.00
 295   O'Connor Hospital      TOENISKOETTER & BREEDING, INC. DEVELOPMENT                 ADMINISTRATIVE SERVICES                              3/17/2019
                                                                                                                                                              $0.00
 296   O'Connor Hospital      TOENISKOETTER & BREEDING, INC. DEVELOPMENT                 ADMINISTRATIVE SERVICES                              3/17/2019
 297   O'Connor Hospital      TOTAL MED STAFFING                                         SERVICES‐STAFFING (NURSING)                          10/1/2020
                                                                                                                                                        $184,658.50
 298   O'Connor Hospital      TOTAL MED STAFFING                                         SERVICES‐STAFFING (NURSING)                          10/1/2020
 299   O'Connor Hospital      TOTAL RENAL CARE AKA DAVITA                                LABORATORY SERVICES AGREEMENT                        12/2/2018       $0.00
 300   O'Connor Hospital      TOTAL RENAL CARE‐DAVITA TRANSFER AGREEMENT                 PATIENT TRANSFER AGREEMENT                            6/5/2021       $0.00
 301   O'Connor Hospital      TRANSFORMED ORTHOTICS                                      AGREEMENT FOR SERVICES                              12/31/2020
                                                                                                                                                         $18,064.82
 302   O'Connor Hospital      TRANSFORMED ORTHOTICS                                      AGREEMENT FOR SERVICES                              12/31/2020
 303   O'Connor Hospital      TRI COUNTY VASCULAR CARE                                   ADMINISTRATIVE SERVICES                              2/28/2021       $0.00
 304   O'Connor Hospital      TRICARE HEALTH NET FEDERAL                                 FACILITY SERVICES AGREEMENT                          Evergreen       $0.00
 305   O'Connor Hospital      TSE, PHILLIP MD                                            PHYSICIANS‐ON CALL                                   3/31/2020       $0.00
 306   O'Connor Hospital      UNITED HEALTHCARE                                          FACILITY PARTICIPATION AGREEMENT                     Evergreen $41,475.98
 307   O'Connor Hospital      UNITED LABOR HEALTH PLAN                                   MEMORANDUM OF UNDERSTANDING (MOU)                    Evergreen       $0.00
 308   O'Connor Hospital      UNIVERSITY HEALTHCARE ALLIANCE                             TEACHING/ADMINISTRATION                             11/30/2018
                                                                                                                                                        $201,625.97
 309   O'Connor Hospital      UNIVERSITY HEALTHCARE ALLIANCE                             TEACHING/ADMINISTRATION                             11/30/2018
 310   O'Connor Hospital      UNIVERSITY OF CALIFORNIA ON BEHALF OF UCSF MEDICAL CENTER PATIENT TRANSFER AGREEMENT                            6/30/2019          $0.00
 311   O'Connor Hospital      UNIVERSITY OF THE PACIFIC ‐ SCHOOL OF PHARMACY             STUDENT AFFILIATION AGREEMENT                        7/31/2021          $0.00
 312   O'Connor Hospital      UPTODATE, INC.                                             SUBSCRIPTIONS                                       10/31/2018          $0.00
 313   O'Connor Hospital      UROLOGICAL SURGEONS OF NORTHERN CALIFORNIA, INC.           PHYSICIANS‐ON CALL                                   3/31/2019
                                                                                                                                                                 $0.00
 314   O'Connor Hospital      UROLOGICAL SURGEONS OF NORTHERN CALIFORNIA, INC.           PHYSICIANS‐ON CALL                                   3/31/2019
                              VALLEY CARDIOVASCULAR ASSOCIATES, INC. (FOR AVULA, SILPA
 315   O'Connor Hospital                                                                 PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT           1/31/2020          $0.00
                              MD)
 316   O'Connor Hospital      VALLEY MEDICAL CONSULTANTS, INC.                           PHYSICIANS‐ON CALL                                  11/30/2018      $1,000.00
 317   O'Connor Hospital      VALLEY VILLAGE PRIMARY CARE CLINIC                         PATIENT TRANSFER AGREEMENT                           11/2/2020          $0.00
 318   O'Connor Hospital      VENTANA                                                    PURCHASED SERVICES                                   9/19/2019          $0.00
 319   O'Connor Hospital      VEOLIA                                                     SERVICES‐WASTE MANAGEMENT                           12/31/2018     $34,783.18
                                                                                         LEASE‐AS ASSIGNEE (O'CONNOR HOSPITAL AS
 320   O'Connor Hospital      VERITY HEALTH SYSTEM OF CALIFORNIA                         ASSIGNEE BY O'CONNOR HEALTH CENTER 1 ‐ 455          11/30/2023      $4,588.02
                                                                                         O'CONNOR DR., SUITE 100, SAN JOSE, CA 95128)
                                                                                         LEASE‐AS ASSIGNEE (O'CONNOR HOSPITAL AS
 321   O'Connor Hospital      VERITY HEALTH SYSTEM OF CALIFORNIA                         ASSIGNEE BY O'CONNOR HEALTH CENTER 1 ‐ 455           7/31/2022     $20,132.19
                                                                                         O'CONNOR DR., SUITE 150, SAN JOSE, CA 95128)
                                                                                         LEASE‐AS ASSIGNEE (O'CONNOR HOSPITAL AS
 322   O'Connor Hospital      VERITY HEALTH SYSTEM OF CALIFORNIA                         ASSIGNEE BY O'CONNOR HEALTH CENTER 1 ‐ 455           6/30/2022     $17,280.67
                                                                                         O'CONNOR DR., SUITE 170, SAN JOSE, CA 95128)
 323   O'Connor Hospital      VITALCARE AMERICA                                          CLINICAL SERVICES AGREEMENT                           5/1/2020
                                                                                                                                                        $430,839.42
 324   O'Connor Hospital      VITALCARE AMERICA                                          CLINICAL SERVICES AGREEMENT                           5/1/2020
                Case 2:18-bk-20151-ER                                Doc 1110 Filed 12/19/18 Entered 12/19/18 17:04:11                                                                   Desc
                                                                      Main Document    Page 11 of 14
County of Santa Clara
Designated Assumed Contracts and Assumed Leases (O'Connor Hospital)




                                                                                                                                                                                                 Cure Amount
 Ref #          Debtor                                      Contract Counterparty                                             Nature of Contact / Lease                       Termination Date       (a)(b)
  325    O'Connor Hospital           WANG, SHENG‐YONG M.D.                                                       PHYSICIANS‐ON CALL                                                 3/31/2020            $0.00
  326    O'Connor Hospital           WATSONVILLE COMMUNITY HOSPITAL                                              PATIENT TRANSFER AGREEMENT                                         7/14/2019            $0.00
  327    O'Connor Hospital           WEIDNER, JAMES MD                                                           PHYSICIANS‐ON CALL                                                  2/1/2019            $0.00
  328    O'Connor Hospital           WESTERN UNIVERSITY OF HEALTH SCIENCES                                       RESIDENT/FELLOW TRAINING                                           6/30/2019            $0.00
  329    O'Connor Hospital           WHITE BLOSSOM BAA                                                           BUSINESS ASSOCIATE AGREEMENT                                       4/26/2021            $0.00
  330    O'Connor Hospital           WILLOW GLEN BAA                                                             BUSINESS ASSOCIATE AGREEMENT                                       4/14/2021            $0.00
  331    O'Connor Hospital           WOLTERS KLUWER UP TO DATE                                                   SERVICES‐SOFTWARE MAINTENANCE & SUPPORT                           10/31/2018            $0.00
  332    O'Connor Hospital           WONG, FRANK MD                                                              PHYSICIANS‐ON CALL                                                 3/31/2020            $0.00
  333    O'Connor Hospital           WOODLANDS HEALTHCARE, ALG T, LLC                                            BUSINESS ASSOCIATE AGREEMENT                                        4/5/2021            $0.00
  334    O'Connor Hospital           WU, JERWIN MD                                                               LEASE‐AS LANDLORD                                                 12/31/2018            $0.00
  335    O'Connor Hospital           YU, ANDY MD                                                                 LEASE‐AS LANDLORD                                                  3/31/2019            $0.00
  336    O'Connor Hospital           Airgas Northern California & Nevada                                         Equipment‐Lease                                                    6/17/2014      $39,666.69
  337    O'Connor Hospital           Air Gas                                                                     Microbulk tank rentals (as needed)                            Month‐to‐month            $0.00
  338    O'Connor Hospital           Pandora                                                                     Software                                                                                $0.00
  339    O'Connor Hospital           ProTransport‐1                                                              Medical transport                                                     8/19/2021         $0.00
  340    O'Connor Hospital           Nicolas Vardiabasis, D.O. A Professional Corporation                        Physicians‐On Call                                                    9/30/2019         $0.00
                                     Palo Alto Medical Foundation for Healthcare, Research and
  341    O'Connor Hospital                                                                                       Physicians‐Professional Services Agreement                            1/31/2019            $0.00
                                     Education
  342    O'Connor Hospital           HSAG                                                                        Services‐Data Reporting                                             09/27/2018             $0.00
                                     Kyle Le, Winnie Dang and Jennifer Pham, all individuals dba
  343    O'Connor Hospital                                                                                       LEASE‐AS LANDLORD                                              month‐to‐month              $0.00
                                     MedPlace Pharmacy
  344    O'Connor Hospital           Saint Louise Regional Hospital                                              Patient Transfer Agreement                                          09/30/2020             $0.00
(a) Cure amounts reflected in the original Cure Notice Exhibits may need to be adjusted to reflect critical vendor payments made through current where applicable.
(b) Where multiple contracts are reflected, cure amounts could not be ascribed to individual contracts, and, as a result, a cure amount for all contracts within that category has been listed. Cure amounts are
consistent with the original Cure Notice or Cure Notice Supplement unless adjusted amounts have been agreed to between Verity and counterparties in the case of inquiries or objections that have resulted in a
review and reconciliation of amounts owed. Otherwise, cure amounts related to contracts where objections have been filed are still being reviewed and reconciled.
County of Santa Clara
                 Case
Designated Assumed        2:18-bk-20151-ER
                     Contracts and Assumed Leases (St. LouiseDoc   1110
                                                             Regional   Filed 12/19/18 Entered 12/19/18 17:04:11
                                                                      Hospital)                                                           Desc
                                                               Main Document     Page 12 of 14

 New                                                                                                                                                   Cure Amount
 Ref #          Debtor                               Contract Counterparty                        Nature of Contact / Lease         Termination Date      (a)(b)

   1             SLRH          A WOMAN FOR WOMEN MED GRP DR JUMNAH THATHANAPATHY       PHYSICIANS‐ON CALL                                 4/30/2019
                                                                                                                                                        $26,000.00
   2             SLRH          A WOMAN FOR WOMEN MED GRP DR JUMNAH THATHANAPATHY       PHYSICIANS‐ON CALL                                 4/30/2019
  3              SLRH          ADVANCED SURGICAL ASSOCIATES I                          PHYSICIANS‐ON CALL                                 1/31/2019       $0.00
  4              SLRH          AETNA                                                   HOSPITAL SERVICES AGREEMENT                        Evergreen $11,198.31
  5              SLRH          ALIGNMENT HEALTH PLAN                                   HOSPITAL SERVICES AGREEMENT                        Evergreen   $6,435.95
  6              SLRH          ALPINE LANDSCAPES                                       SERVICES‐LANDSCAPING                               8/31/2018
                                                                                                                                                     $11,651.29
  7              SLRH          ALPINE LANDSCAPES                                       SERVICES‐LANDSCAPING                               9/30/2017
  8              SLRH          AMERICA'S CHOICE PROVIDER NETWORK                       HOSPITAL SERVICES AGREEMENT                        Evergreen       $0.00
  9              SLRH          AMIR SAFFARIAN MD                                       PHYSICIANS‐ON CALL                                10/31/2019       $0.00
  10             SLRH          ANDREA NOLA, PA‐C                                       SERVICES‐PHYSICIAN ASSISTANT                       7/31/2019       $0.00
  11             SLRH          ANTHEM BLUE CROSS                                       FACILITY SERVICES AGREEMENT                        Evergreen
                                                                                                                                                    $179,441.49
  12             SLRH          ANTHEM BLUE CROSS MEDI‐CAL                              HOSPITAL SERVICES AGREEMENT                        Evergreen
  13             SLRH          ANU CHIRALA, A MEDICAL CORPORATION                      PHYSICIANS‐ON CALL                                 9/30/2019
  14             SLRH          ANU CHIRALA, A MEDICAL CORPORATION                      PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT         1/31/2019
                                                                                                                                                             $0.00

  15             SLRH          ANU CHIRALA, A MEDICAL CORPORATION                      PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT         1/31/2019
  16             SLRH          ARUP LABORATORIES INC                                   SERVICES‐OUTSIDE LAB                               3/31/2019   $4,299.19
  17             SLRH          AYA HEALTHCARE INC                                      SERVICES‐STAFFING                                  1/31/2019 $323,944.01
  18             SLRH          AZUSA HOUSING PARTNERS, LP AND JDMN 26 INVESTORS, LLC   LEASE‐AS TENANT                                    5/31/2022       $0.00
  19             SLRH          BERYL                                                   SERVICES‐PHYSICIAN REFERRAL                         2/7/2019       $0.00
  20             SLRH          BHANOT PREETE (1099)                                    PHYSICIANS‐ON CALL                                 4/30/2019
                                                                                                                                                     $16,000.00
  21             SLRH          BHANOT PREETE (1099)                                    PHYSICIANS‐ON CALL                                 4/30/2019
  22             SLRH          BHATIA, KAWALJEET                                       PHYSICIANS‐ON CALL                                10/31/2019 $14,950.00
  23             SLRH          BLUE SHIELD OF CALIFORNIA                               HOSPITAL SERVICES AGREEMENT                        Evergreen $45,578.22
  24             SLRH          BRIDGE MEDICAL CONSULTANTS INC                          PHYSICIANS‐DIRECTORSHIP                           10/31/2018       $0.00
  25             SLRH          CABRILLO COMMUNITY COLLEGE DISTRICT                     STUDENT AFFILIATION AGREEMENT                      6/30/2018       $0.00
  26             SLRH          CALIFORNIA DEPARTMENT OF HEALTH CARE SERVICES           PHARMACEUTICAL                                     Evergreen       $0.00
  27             SLRH          CALIFORNIA DEPARTMENT OF PUBLIC HEALTH                  SERVICES‐DATA REPORTING                            6/14/2023       $0.00
  28             SLRH          CALIFORNIA IMMUNIZATION REGISTRY (CAIR)                 SERVICES‐SOFTWARE MAINTENANCE AND SUPPORT          5/31/2019
                                                                                                                                                             $0.00
  29             SLRH          CALIFORNIA MATERNAL QUALITY CARE COLLABORATIVE          SERVICES‐DATA REPORTING                            1/22/2021          $0.00
  30             SLRH          CALSTAR                                                 HELICOPTER PAD USE AGREEMENT                       6/30/2020
                                                                                                                                                             $0.00
  31             SLRH          CALSTAR                                                 HELICOPTER PAD USE AGREEMENT                       6/30/2020
  32             SLRH          CARE1st HEALTH PLAN                                     HOSPITAL SERVICES AGREEMENT                        Evergreen          $0.00
  33             SLRH          CAREMERIDIAN                                            PATIENT TRANSFER AGREEMENT                          8/9/2017          $0.00
  34             SLRH          CAREMORE HEALTH PLAN                                    HOSPITAL SERVICES AGREEMENT                        Evergreen          $0.00
  35             SLRH          CARITAS BUSINESS SERVICES                               BUSINESS ASSOCIATE AGREEMENT                        3/9/2065          $0.00
  36             SLRH          CARRINGTON COLLEGE                                      STUDENT INTERN AGREEMENT                           11/1/2018          $0.00
  37             SLRH          CCO SOCAL I, LLC                                        ADMINISTRATIVE SERVICES                            2/13/2019          $0.00
                                                                                       PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
  38             SLRH          CENTRAL VALLEY IMAGING ASSOC. INC (CAL                                                                     3/31/2020
                                                                                       SERVICES AGREEMENT                                                $7,500.00
  39             SLRH          CHARISSA FARRIS, MD                                     PHYSICIANS‐ON CALL                                 7/31/2019          $0.00
  40             SLRH          CHARTER COMMUNICATIONS                                  SERVICES‐TELEVISION                                1/20/2019       $540.15
  41             SLRH          CIGNA                                                    HOSPITAL SERVICES AGREEMENT                       Evergreen     $38,203.76
  42             SLRH          CLINICAL MANAGEMENT CONSULTANTS INC                     SERVICES‐STAFFING                                  10/1/2019          $0.00
  43             SLRH          CROSS COUNTRY STAFFING                                  SERVICES‐STAFFING                                  9/30/2017          $0.00
  44             SLRH          DAWN HANSEN, DBA LEARN                                  SERVICES‐SPEECH THERAPY                            6/30/2018          $0.00
  45             SLRH          DIABLO THERMAL SYSTEMS INC                              SERVICES‐EQUIPMENT MAINTENANCE                    10/31/2017      $1,913.95
  46             SLRH          DIRECTV                                                 SERVICES‐TELEVISION                                 3/9/2019          $0.00
  47             SLRH          DMX                                                     SERVICES‐TELECOMMUNICATIONS                        9/29/2018       $259.64
  48             SLRH          DON'S VENDING                                           SERVICES‐VENDING                                  11/30/2018          $0.00
  49             SLRH          EASY CHOICE HEALTH PLAN                                 HOSPITAL SERVICES AGREEMENT                        Evergreen          $0.00
  50             SLRH          EDWARD OMRON MD INC                                     PHYSICIANS‐DIRECTORSHIP                            7/31/2019          $0.00
  51             SLRH          ELI CHEN, MD, INC.                                      PHYSICIANS‐ON CALL                                11/30/2019          $0.00
  52             SLRH          Eli Chen, M.D.                                          LEASE‐AS LANDLORD                             Month‐to‐month     $11,200.00
                                                                                       PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
  53             SLRH          ELITE ANES MED GRP,INC                                                                                     3/31/2019 $120,500.00
                                                                                       SERVICES AGREEMENT
                                                                                       PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
  54             SLRH          EMERGENCY PHYS ASSOC                                                                                       4/30/2019
                                                                                       SERVICES AGREEMENT
                                                                                                                                                        $90,400.00
                                                                                       PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
  55             SLRH          EMERGENCY PHYS ASSOC                                                                                       4/30/2019
                                                                                       SERVICES AGREEMENT
  56             SLRH          EVERGREEN COMMUNITY COLLEGE DISTRICT                    STUDENT AFFILIATION AGREEMENT                      1/31/2019          $0.00
  57             SLRH          FIRST FOTO                                              SERVICES‐PHOTOGRAPHY                               Evergreen          $0.00
  58             SLRH          FLEXCARE LLC                                            SERVICES‐STAFFING                                 12/31/2021          $0.00
  59             SLRH          FOGLAR CHRISTIAN MD                                     PHYSICIANS‐ON CALL                                 7/31/2019     $11,200.00
  60             SLRH          FRITTER & SCHULZ                                        LEASE‐AS LANDLORD                                 12/31/2018     $27,716.54
  61             SLRH          GANGANI, YASMEEN                                        PHYSICIANS‐ON CALL                                10/31/2019          $0.00
  62             SLRH          GAVILAN COLLEGE COMMUNITY DEV PROG                      STUDENT AFFILIATION AGREEMENT                      8/31/2017
County of Santa Clara
                 Case
Designated Assumed        2:18-bk-20151-ER
                     Contracts and Assumed Leases (St. LouiseDoc   1110
                                                             Regional    Filed 12/19/18 Entered 12/19/18 17:04:11
                                                                      Hospital)                                                           Desc
                                                                Main Document     Page 13 of 14

 New                                                                                                                                                   Cure Amount
 Ref #          Debtor                                Contract Counterparty                         Nature of Contact / Lease       Termination Date      (a)(b)
   63            SLRH          GAVILAN COLLEGE COMMUNITY DEV PROG                      STUDENT AFFILIATION AGREEMENT                      5/31/2017           $0.00
   64            SLRH          GAVILAN COLLEGE COMMUNITY DEV PROG                      STUDENT INTERN AGREEMENT                           5/31/2019
   65            SLRH          GILROY ENDOSCOPY CENTER                                 PATIENT TRANSFER AGREEMENT                           1/9/2021         $0.00
   66            SLRH          GILROY HEALTHCARE                                       PATIENT TRANSFER AGREEMENT                         3/31/2021          $0.00
   67            SLRH          GIVEN                                                   SERVICES‐CONSTRUCTION                              1/31/2019
   68            SLRH          GIVEN DESIGN GROUP                                      SERVICES‐BUILDING MAINTENANCE                     12/31/2018          $0.00
   69            SLRH          GIVEN DESIGN GROUP INC                                  SERVICES‐CONSTRUCTION                             12/22/2019
   70            SLRH          GOOD SAMARITAN HOSPITAL                                 PATIENT TRANSFER AGREEMENT                         9/30/2017          $0.00
   71            SLRH          HARTNELL COMMUNITY COLLEGE DISTRICT                     TEACHING SERVICES AGREEMENT                        3/17/2019          $0.00
   72            SLRH          HAZEL HAWKINS MEM HOSP                                  PATIENT TRANSFER AGREEMENT                         5/31/2017          $0.00
   73            SLRH          HEALTH NET                                              HOSPITAL SERVICES AGREEMENT                         Evergreen    $15,010.36
   74            SLRH          HEALTHCARE SECURITY SERVICES OF CALIFORNIA              SERVICES‐SECURITY                                  6/30/2019       $362.89
   75            SLRH          HEALTHSTREAM INC                                        LICENSE‐SOFTWARE                                     3/1/2019         $0.00
   76            SLRH          HILLVIEW CONVALESCENT HOSPITAL                          PATIENT TRANSFER AGREEMENT                         9/29/2020          $0.00
   77            SLRH          HOANG M NGUYEN DO INC (SLRH 1099)                       PHYSICIANS‐ON CALL                                 9/30/2019          $0.00
   78            SLRH          HUMANA                                                  HOSPITAL SERVICES AGREEMENT                         Evergreen         $0.00
   79            SLRH          INLAND WATER INC                                        SERVICES‐WATER TREATMENT                          12/31/2018      $1,842.10
   80            SLRH          INTEGRITY DOCUMENT SOLUTIONS, INC                       SERVICES‐PHOTOCOPIES                               5/31/2018          $0.00
   81            SLRH          JAMES WATSON MD                                         PHYSICIANS‐ON CALL                                 4/30/2019
                                                                                                                                                             $0.00
   82            SLRH          JAMES WATSON MD                                         PHYSICIANS‐ON CALL                                 4/30/2019
   83            SLRH          JOHNSON CONTROLS                                        SERVICES‐EQUIPMENT MAINTENANCE                    12/31/2018      $6,996.00
   84            SLRH          JULTY JACQUELINE PA                                     SERVICES‐PHYSICIAN ASSISTANT                       7/31/2019      $1,525.00
   85            SLRH          KAVEH AKHBARI, DPM, INC.                                PHYSICIANS‐ON CALL                                 3/31/2019          $0.00
   86            SLRH          KEVIN D. STUART, MD                                     PHYSICIANS‐ON CALL                                 7/31/2019          $0.00
   87            SLRH          KHAN, MAZHAR MD                                         PHYSICIANS‐ON CALL                                10/31/2019
                                                                                                                                                             $0.00
   88            SLRH          KHAN, MAZHAR MD                                         LEASE‐AS LANDLORD                                  4/30/2019
   89            SLRH          KOKINOS MD PC, POLYXENE                                 PHYSICIANS‐DIRECTORSHIP                           11/30/2018          $0.00
   90            SLRH          LACRISTA MAZEKE‐KELLEY, MD                              PHYSICIANS‐ON CALL                                 7/31/2019          $0.00
   91            SLRH          LAYTON CONSTRUCTION COMPANY LLC                         SERVICES‐CONSTRUCTION                                5/3/2019         $0.00
   92            SLRH          LIVANTA LLC                                             MEMORANDUM OF UNDERSTANDING                        7/31/2019          $0.00
   93            SLRH          LOCUM LEADERS INC                                       PHYSICIANS‐PHYSICIAN STAFFING AGREEMENT           12/31/2018          $0.00
   94            SLRH          MARIA LEMUS, DBA IN‐FOCUS IMAGING                       SERVICES‐STAFFING                                 12/18/2019          $0.00
   95            SLRH          MARKKULA CENTER FOR APPLIED ETHICS                      SERVICES‐CONSULTING                                6/30/2020          $0.00
   96            SLRH          MATHESON TRI GAS                                        EQUIPMENT‐LEASE/RENTAL                             11/8/2017     $56,455.74
   97            SLRH          MATRIX PEST ELIMINATION, INC.                           SERVICES‐PEST CONTROL                             10/31/2017      $2,685.00
   98            SLRH          MAXIM HEALTHCARE SERVICES, INC.                         SERVICES‐STAFFING                                    4/9/2019     $8,860.46
   99            SLRH          MDR HEALTHCARE, LLC                                     PHYSICIANS‐PHYSICIAN STAFFING AGREEMENT              1/7/2017         $0.00
  100            SLRH          MDREVIEW, LLC                                           SERVICES‐CONSULTING                                4/30/2019          $0.00
  101            SLRH          MEDELA INC                                              EQUIPMENT‐LEASE/RENTAL                             6/18/2019       $128.23
  102            SLRH          MEDICAL STAFF, SAINT LOUISE REGIONAL HOSPITAL           ADMINISTRATIVE SERVICES                            8/31/2019          $0.00
  103            SLRH          MEDSOURCE                                               SERVICES‐STAFFING                                 10/16/2018          $0.00
  104            SLRH          Nicolas Vardiabasis, D.O., A Professional Corporation   Physicians‐On Call                                 9/30/2019          $0.00
  105            SLRH          NIMISHA SHAH, M.D. AND DEVANG SHSH, M.D.                LEASE‐AS LANDLORD                                 12/31/2018          $0.00
  106            SLRH          NUTRICOPIA INC                                          SERVICES‐STAFFING                                  4/30/2019          $0.00
  107            SLRH          NX HEALTH NETWORK                                       PARTICIPATING FACILITY AGREEMENT                    Evergreen         $0.00
                                                                                       PHYSICIANS‐PROFESSIONAL AND ADMINISTRATIVE
 108             SLRH          OCH PATHOLOGY MED GROUP                                                                                    6/30/2020
                                                                                       SERVICES AGREEMENT                                                $6,360.00
 109             SLRH          OUTCOME SCIENCES, INC.                                  SERVICES‐DATA REPORTING                           12/31/2018          $0.00
 110             SLRH          P & A PICC LLC                                          SERVICES‐CLINICAL PICC LINE                         8/9/2020      $9,800.00
 111             SLRH          PACIFIC HILLS MANOR                                     PATIENT TRANSFER AGREEMENT                         7/31/2019          $0.00
 112             SLRH          PDL ENTERPRISES, INC.                                   FACILITY SERVICES AGREEMENT                         3/1/2019          $0.00
 113             SLRH          PETER COELHO MD INC                                     PHYSICIANS‐ON CALL                                 6/30/2019      $1,050.00
 114             SLRH          PETERSON CAT                                            SERVICES‐BUILDING MAINTENANCE                      2/28/2019          $0.00
 115             SLRH          PETRO‐ANALYTICAL INC                                    FACILITY SERVICES AGREEMENT                        8/23/2019          $0.00
 116             SLRH          POLICYSTAT LLC                                          SERVICES‐DATA REPORTING                            6/22/2021          $0.00
 117             SLRH          PRASAD, RAJESH ( UN COMP CLMS )                         PHYSICIANS‐ON CALL                                 9/30/2019
 118             SLRH          PRASAD, RAJESH ( UN COMP CLMS )                         PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT         1/31/2019
                                                                                                                                                       $10,750.00
 119             SLRH          PRASAD, RAJESH ( UN COMP CLMS )                         PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT         1/31/2019
 120             SLRH          PRASAD, RAJESH ( UN COMP CLMS )                         LEASE‐AS LANDLORD                                 12/31/2018
 121             SLRH          PRESS GANEY ASSOCIATES, INC.                            SERVICES‐PATIENT SATISFACTION SURVEYS              3/31/2019       $551.28
 122             SLRH          R E CUDDIE COMPANY & CALIFORNIA CORP                    FACILITY SERVICES AGREEMENT                        6/11/2019          $0.00
 123             SLRH          REYNOLDS KERISIMASI DO                                  PHYSICIANS‐ON CALL                                10/31/2019      $5,600.00
 124             SLRH          RN NETWORK INC                                          SERVICES‐STAFFING                                  7/31/2018     $56,689.00
 125             SLRH          RODNEY Z. WONG, M.D., INC.                              PHYSICIANS‐ON CALL                                10/31/2019          $0.00
 126             SLRH          RODNEY Z. WONG, MD                                      LEASE‐AS LANDLORD                                 12/31/2018          $0.00
 127             SLRH          ROHRABAUGH LENA (LIFE SAFTEY TRAINING)                  TEACHING SERVICES AGREEMENT                       12/31/2018      $2,300.00
 128             SLRH          ROTACARE BAY AREA, INC.                                 SERVICES‐RADIOLOGY                                12/31/2018          $0.00
 129             SLRH          SAN BENITO HEALTH FOUNDATION                            MEMORANDUM OF UNDERSTANDING                       10/14/2019
                                                                                                                                                             $0.00
 130             SLRH          SAN BENITO HEALTH FOUNDATION                            PATIENT TRANSFER AGREEMENT                         3/31/2021
County of Santa Clara
                 Case
Designated Assumed        2:18-bk-20151-ER
                     Contracts and Assumed Leases (St. LouiseDoc   1110
                                                             Regional Hospital)  Filed 12/19/18 Entered 12/19/18 17:04:11                                                          Desc
                                                                        Main Document     Page 14 of 14

 New                                                                                                                                                                                            Cure Amount
 Ref #            Debtor                                Contract Counterparty                                              Nature of Contact / Lease                       Termination Date         (a)(b)
  131              SLRH             SANTA CLARA COUNTY IPA (SCCIPA)                                            HOSPITAL SERVICES AGREEMENT                                        Evergreen             $0.00
  132              SLRH             SANTA CLARA COUNTY TRANSIT DISTRICT                                        PERMIT                                                             Evergreen             $0.00
  133              SLRH             SANTA CLARA FAMILY HEALTH PLAN (SCFHP)                                     HOSPITAL SERVICES AGREEMENT                                        Evergreen       $11,227.43
  134              SLRH             SCAN HEALTH PLAN                                                           HOSPITAL SERVICES AGREEMENT                                        Evergreen             $0.00
  135              SLRH             SCHULZ & ZOLLINGER PHYSICAL THERAPY                                        SERVICES‐PHYSICAL THERAPY                                        12/31/2019              $0.00
  136              SLRH             SECURE‐IT SAFE LLC                                                         SERVICES‐SHREDDING                                                  7/7/2018        $3,519.00
  137              SLRH             SHAH PRINCE                                                                PHYSICIANS‐ON CALL                                                7/31/2019        $22,500.00
  138              SLRH             SIEMENS HEALTHCARE DIAG FKA BAYER                                          SUPPLIES‐LABORATORY                                               5/26/2019              $0.00
  139              SLRH             SIMPLEXGRINNELL LLC                                                        SERVICES‐EQUIPMENT MAINTENANCE                                    2/28/2019
                                                                                                                                                                                                    $4,802.01
  140              SLRH             SIMPLEXGRINNELL LLC                                                        SERVICES‐EQUIPMENT MAINTENANCE                                    1/31/2019
  141              SLRH             SOUTH BAY REGIONAL PUBLIC SAFETY TRAINING CONSORTIUM                       STUDENT AFFILIATION AGREEMENT                                     3/31/2017              $0.00
  142              SLRH             SOUTH VALLEY MEDICAL(DR LEUNG C) AND C                                     PHYSICIANS‐ON CALL                                                9/30/2019
  143              SLRH             SOUTH VALLEY MEDICAL(DR LEUNG C) AND C                                     PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT                          1/31/2019
                                                                                                                                                                                                  $20,175.00

  144              SLRH             SOUTH VALLEY MEDICAL(DR LEUNG C) AND C                                     PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT                          1/31/2019
  145              SLRH             STANFORD HOSPITAL AND CLINICS                                              PATIENT TRANSFER AGREEMENT                                          3/31/2019           $0.00
  146              SLRH             STRYKER FLEX FINANCIAL                                                     EQUIPMENT‐LEASE/RENTAL                                              9/30/2018       $5,244.05
  147              SLRH             TERRA BELLA COMMUNITITES                                                   PATIENT TRANSFER AGREEMENT                                          6/30/2019           $0.00
  148              SLRH             THE AMERICAN COLLEGE OF CARDIOLOGY FOUNDATION                              MEMBERSHIP                                                         12/31/2018           $0.00
  149              SLRH             TITAN MEDICAL GROUP LLC                                                    SERVICES‐STAFFING                                                   7/31/2019           $0.00
  150              SLRH             TRICARE HEALTH NET FEDERAL                                                 FACILITY SERVICES AGREEMENT                                         Evergreen           $0.00
  151              SLRH             UNITED HEALTHCARE                                                          FACILITY PARTICIPATION AGREEMENT                                    Evergreen      $26,980.91
  152              SLRH             UNITED LABOR HEALTH PLAN                                                   MEMORANDUM OF UNDERSTANDING (MOU)                                   Evergreen           $0.00
  153              SLRH             UNIVERSITY OF SAN FRANCISCO                                                STUDENT AFFILIATION AGREEMENT                                       3/31/2020           $0.00
                                    UNIVERSITY OF THE PACIFIC ‐ THOMAS J. LONG SCHOOL OF
  154              SLRH                                                                                        STUDENT AFFILIATION AGREEMENT                                       7/31/2019
                                    PHARMACY & HEALTH SCIENCES                                                                                                                                          $0.00
  155              SLRH             USC CARE MEDICAL GROUP, INC.                                               PHYSICIANS‐PROFESSIONAL SERVICES AGREEMENT                          9/30/2019
                                                                                                                                                                                                  $21,638.15
  156              SLRH             VEMURI INDIRA MD                                                           PHYSICIANS‐ON CALL                                                  9/30/2019           $0.00
  157              SLRH             VERITY MEDICAL FOUNDATION                                                  LEASE‐AS LANDLORD                                                  12/31/2018           $0.00
  158              SLRH             VISOTH CHHIAP, M.D., A PROFESSIONAL CORPORATION                            LEASE‐AS LANDLORD                                                   5/31/2019           $0.00
  159              SLRH             VISTA CONSTRUCTION SERVICES, INC.                                          SERVICES‐CONSTRUCTION                                              12/31/2017           $0.00
  160              SLRH             Water Warehouse                                                            Facility Services Agreement                                         4/17/2019       $2,197.44
  161              SLRH             Calscan                                                                    Mobile CT system                                                                   $22,500.00
  162              SLRH             Choicecare Network                                                         Payor Agreement                                                   Evergreen             $0.00
  163              SLRH             Pro Transport                                                              Pro Transport                                                    10/11/2021             $0.00
  164              SLRH             PACIFIC HEALTH ALLIANCE                                                    HOSPITAL SERVICES AGREEMENT                                       Evergreen             $0.00
  165              SLRH             CENTRAL HEALTH PLAN                                                        HOSPITAL SERVICES AGREEMENT                                       Evergreen             $0.00
  166              SLRH             KAISER                                                                     HEALTHCARE SERVICES AGREEMENT                                     Evergreen        $16,505.03
  167              SLRH             MULTIPLAN                                                                  PARTICIPATING FACILITY AGREEMENT                                  Evergreen             $0.00
  168              SLRH             LHMs DCHS CBS                                                              Business Associate Agreement                                     12/31/2065             $0.00
  169              SLRH             O'Connor Hospital                                                          Memorandum of Understanding                                      09/14/2016             $0.00
  170              SLRH             CALSTAR AIR                                                                Helicopter Pad Use Agreement                                     06/30/2020             $0.00
  171              SLRH             O'Connor Hospital                                                          Patient Transfer Agreement                                       09/30/2020             $0.00
  172              SLRH             Yasmeen Gangani, M.D.                                                      LEASE‐AS LANDLORD                                            Month‐to‐month             $0.00
  173              SLRH             California Shock Trauma Air Rescue                                         Cart Path License Agreement                                       6/20/2020             $0.00
  174              SLRH             OrthoNorCal, Inc.                                                          LEASE‐AS LANDLORD                                                 2/28/2019             $0.00
(a) Cure amounts reflected in the original Cure Notice Exhibits may need to be adjusted to reflect critical vendor payments made through current where applicable.
(b) Where multiple contracts are reflected, cure amounts could not be ascribed to individual contracts, and, as a result, a cure amount for all contracts within that category has been listed. Cure amounts are
consistent with the original Cure Notice or Cure Notice Supplement unless adjusted amounts have been agreed to between Verity and counterparties in the case of inquiries or objections that have resulted in
a review and reconciliation of amounts owed. Otherwise, cure amounts related to contracts where objections have been filed are still being reviewed and reconciled.
